To me the reasonableness of 12 years and the want of reasonableness of 13 years is not apparent. Forfeitures are rarely ever enforced in equity and not favored in law.
It seems to me that the difference of conditions between a time that is reasonable and a time that is not reasonable *Page 25 
ought to be material. If the unfavored forfeiture is to be declared, a distinction ought to represent a difference. Here I see none.
MR. JUSTICE GAGE did not sit in this case.
NOTE: This case has been carried to the United States Supreme Court on writ of error.